Title: To John Adams from Nathanael Greene, 28 January 1782
From: Greene, Nathanael
To: Adams, John



Head Quarters near Charlestown January 28th 1782
Dear Sir

Our correspondence has been long broken off. I had the honor of a line from you by the Count de Noel; but I was at a loss to tell whether I was indebted to you or to him for it. However in that letter you express a wish to renew our correspondence. I should have readily complied with your desire, but as the correspondence had droped from your disinclination and not mine, and as my situation at the time I was favored with your letter could not make my correspondence more valuable, or of more importance than it ever had been, I was resolved not to open one, untill I could do it to more advantage on my side that I might convince you of my esteem and regard. I was well informed you had let in some prejudices to my disadvantage, such as my being more influenced by men than measures and that in the field I had neither activity or enterprise. However mortifying these things were, my pride would not permit me to undeceive you; and such was my situation at that time that it would have been difficult, if not impracticable had I attempted it. That I have a very great respect to men, I readily confess, but politically, no further than they are necessary to measures. The good of my country has ever been my first and great object, and I defy malice itself, to fix upon a single instance wherein I have departed from this line in consideration of private attachments. I honor virtue where ever I find it, whether in civil or military life. I love my Friends but I have been taught to beleive no Man is at liberty to sacrifice the publick good to private friendship.
My military conduct must speak for itself. I have only to observe that I have not been at liberty to follow my own genius ’till lately, and here I have had more embarrassments than is proper to disclose to the world. However the american arms have gained some advantages. My public letters will have given you some idea of it; but the previous measures which led to important events and the reasons for these measures must lay in the dark, untill a more leisure hour. Let it suffice to say that this part of the United States have had a narrow escape. I was seven months in the field without taking my cloths off one night. We have now compleat possession of the country and the inhabitants infinitely more determined to free themselves from british Domination than ever they have been. The advantages we have gained here added to the capture of the british in virginia we flatter ourselves will work some important advantages for us in Europe, and we are impatiently waiting to hear of the effect should we be disappointed the people are determined to defend themselves from age to age rather than give up their independence.
If you still feel the same inclination that you expressed in your letter by Count de Noel I shall be happy to correspond with you and I shall take a pleasure in communicating every thing important from this department.

I am &c.
N Greene

